DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on September 07th, 2021 has been acknowledged.  By this amendment, claims 1 and 3 have been amended, claims 20-22 have been cancelled, and claims 23-25 have been newly added.  Accordingly, claims 1-19 and 23-25 are pending in the present application in which claim 1 is in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 10, 12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loeher et al. (U.S. Pub. 2019/0319349), newly cited.
In re claim 1, Loeher discloses an integrated circuit (IC) package 10’ (see paragraph [0026] and fig. 2a), comprising: an IC die (including an MMIC 18’ chip located in a spacer layer 16’) having an active side (upper surface) and a backside (lower surface) opposite the active side (see paragraph [0026] and fig. 2a); and a backside redistribution layer (RDL) 12’ coupled to the backside of the IC die  and comprising a 

    PNG
    media_image1.png
    553
    861
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Loeher discloses wherein the IC die comprises a monolithic microwave integrated circuit (MMIC) 18’ (see paragraph [0026] and fig. 2a).

In re claim 4, as applied to claim 3 above, Loeher discloses wherein the first signal line 12vk’ is electrically connected to the active side of the IC die through a first through semiconductor via (TSV) through the IC die (see paragraphs [0033], [0038] and fig. 2a, note that, Loeher discloses that for the spacer layer 16’ in which the MMIC chip 18’ resided therein, the material for the spacer layer can be a silicon material and vias are extended through the spacer layer 16’).
In re claim 6, as applied to claim 3 above, Loeher discloses wherein the IC package further comprising an active side RDL coupled to the active side of the IC die and comprising: an active side dielectric layer 14’; and an active side signal line 14v’ in the active side dielectric layer and connected to a first active side signal pad on the active side of the IC die 18’ (see paragraphs [0029]-[0030] and fig. 2a).
	In re claim 9, as applied to claim 3 above, Loeher discloses wherein the IC package further comprising a plurality of conductive pillars (stud bumps) disposed over corresponding signal pads on the active side of the IC die 18’ (see paragraph [0040] and fig. 2a).
	In re claim 10, as applied to claim 9 above, Loeher discloses wherein the plurality of conductive pillars (stud bumps) is configured to couple to a next higher assembly 14’ (see paragraph [0026] and fig. 2a).

	In re claim 14, as applied to claim 1 above, Loeher discloses wherein the IC package further comprising a backside ground plane disposed over the backside of the IC die 18’, wherein the embedded heat spreader 12vt’ is connected to the backside ground plane (see paragraph [0028] and fig. 2a).
	In re claim 15, as applied to claim 1 above, Loeher discloses wherein the IC package further comprising an overmold layer 16’ at least partially surrounding the IC die 18’, wherein the backside RDL 12’ is coupled to the IC die 18’ and the overmold layer 16’ (see paragraph [0026] and fig. 2a).
	In re claim 16, as applied to claim 1 above, Loeher discloses wherein the embedded heat spreader 12vt’ comprises a solid metal spanning a thickness of the backside dielectric layer (see paragraph [0028] and fig. 2a).
	In re claim 17, as applied to claim 16 above, Loeher discloses wherein the embedded heat spreader 12vt’ further has a width coplanar with the backside dielectric layer which is greater than a thickness of the backside dielectric layer (see paragraph [0028] and fig. 2a).
			     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 7, 8, 11, 13, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeher et al. (U.S. Pub. 2019/0319349), newly cited, in view of Hsieh et al. (U.S. Pub. 2017/0250138), newly cited.
In re claims 5 and 7, as applied to claims 3 and 6 above, respectively, Loeher discloses wherein the IC package 10’ further comprising an interconnection layer (including solder ball 12vmg’, 12vkg’, 12vm’) (see paragraph [0027] and fig. 2a).  However, Loeher is silent to wherein the interconnection layer configured to electrically connect the first signal line in the backside RDL to a next higher assembly.
However, Hsieh discloses an integrated circuit (IC) package including, inter-alia, wherein the interconnection layer 314 configured to electrically connect the first signal line in the backside RDL 110 to a next higher assembly 300 (see paragraph [0057] and fig. 25).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit package of Loeher with the technique as taught by Hsieh in order to enable the interconnection layer configured to electrically connect the first signal line in the backside RDL to a next higher assembly in the integrated circuit package of Loeher to be formed because in doing so would improve in the integration density of varies electronic components in the integrated circuit package and furthermore enhance functionalities and obtain smaller footprints on the print circuit board (see paragraph KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claims 8 and 13, as applied to claims 6 and 12 above, respectively, Loeher discloses wherein the IC package 10’ further comprising a heat exchanger connected to the backside RDL (see paragraph [0028] and fig. 2a).  However, Loeher is silent to wherein the IC package further comprising an interconnection layer configured to electrically connect the active side signal line in the active side RDL to a next higher assembly.
However, Hsieh discloses an integrated circuit package including, inter-alia, an interconnection layer 166 configured to electrically connect the active side signal line in the active side RDL 160 to a next higher assembly 400 (see paragraph [0048] and fig. 25).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit package of Loeher with the technique as taught by Hsieh in order to enable an interconnection layer configured to electrically connect the active side KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
	In re claim 11, as applied to claim 9 above, Loeher in combination Hsieh discloses wherein the IC package further comprising a stacked IC die 300 connected to the IC die 200 through the plurality of conductive pillars 314 (see paragraph [0054] and fig. 25 of Hsieh).
	In re claim 23, as applied to claim 1 above, Loeher is silent to wherein the plurality of signal lines are configured to redistribute connections from the backside contacts to next higher assembly pads on a next higher assembly which are arrayed at a different pitch from the backside contacts.
	However, Hsieh discloses an integrated circuit package including, inter-alia, wherein the plurality of signal lines are configured to redistribute connections from the 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit package of Loeher with the technique as taught by Hsieh in order wherein the plurality of signal lines are configured to redistribute connections from the backside contacts to next higher assembly pads on a next higher assembly which are arrayed at a different pitch from the backside contacts in the integrated circuit package of Loeher to be formed because in doing so would improve in the integration density of varies electronic components in the integrated circuit package and furthermore enhance functionalities and obtain smaller footprints on the print circuit board (see paragraph [0002] of Hsieh).   Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.

	In re claim 25, as applied to claim 1 above, Loeher in combination with Hsieh disclose wherein the backside RDL fans out the connections from the backside contacts to a next higher assembly (see paragraphs [0009], [0053] and figs. 24-25 of Hsieh).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeher et al. (U.S. Pub. 2019/0319349), newly cited, in view of Murdock et al. (U.S. Pub. 2013/0308274), of record.
In re claim 18, as applied to claim 16 above, Loeher is silent to wherein the solid metal of the embedded heat spreader 1810 comprises one or more of copper, gold, silver, gold tin, or aluminum.
However, Murdock discloses in a same field of endeavor, an integrated circuit including, inter-alia, wherein the solid metal of the embedded heat spreader 120 comprises one or more of copper, gold, silver, gold tin, or aluminum (see paragraph [0016] and fig. 1(a)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate the teaching of Murdock into the integrated circuit package of Loeher to include the solid metal of the embedded heat spreader comprises one or more of copper, gold, silver, gold tin, or aluminum  since these materials provide excellent thermal conductivity and furthermore since it has been held to be within the general skill of a worker in the art to select a known material .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeher et al. (U.S. Pub. 2019/0319349), newly cited, in view of Beer et al. (U.S. Pub. 2014/0110841), of record.
In re claim 19, as applied to claim 1 above, Loeher is silent to wherein the backside dielectric layer comprises one or more of polyimide, polynorbomenes, benzocyclobutene (BCB), polytetrafluoroethylene (PTFE), hydrogen silsesquioxane (HSQ), or methylsilsesquioxane (MSQ).
However, Beer discloses in a same field of endeavor, an integrated circuit (IC) package including, inter-alia, wherein the backside dielectric layer comprises one or more of polyimide, polynorbomenes, benzocyclobutene (BCB), polytetrafluoroethylene (PTFE), hydrogen silsesquioxane (HSQ), or methylsilsesquioxane (MSQ) (see paragraph [0094]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate the teaching of Beer into the integrated circuit package of Loeher in order to include the backside dielectric layer comprises one or more of polyimide, polynorbomenes, benzocyclobutene (BCB), polytetrafluoroethylene (PTFE), hydrogen silsesquioxane (HSQ), or methylsilsesquioxane (MSQ) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trulli et al.		U.S Pub. 2019/0295918	Sep. 26, 2019.
Lin et al.		U.S. Patent 9,064,936	Jun. 23, 2015.
Lasiter et al.		U.S. Patent 10,685,924	Jun. 16, 2020.
Juskey et al.		U.S. Patent 5,177,669	Jan. 5, 1993.
Choutov et al.	U.S. Patent 8,587,956	Nov. 19, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.